DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the methods of claims 1-10 must be shown or the feature(s) canceled from the claim(s).   Block diagrams showing the methods are needed.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a crescent with a length” “thicknesses of the gear housing, the ring gear and the pinion gear” recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (the limitation “a first portion of the crescent into a correspondingly shaped slot in the end cover, wherein a length of a second portion of the crescent that protrudes from the slot is greater than the thicknesses of the gear housing, the ring gear, and the pinion gear” recited in claim 4).     

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Regarding claim 1, the limitation “ a front cover” and “an end cover” render the claim indefinite because there is no reference frame for “front” and “end” of the cover. Appropriate correction is required.
- Regarding claims 1 and 3, the limitation “substantially the same thickness” renders the claim indefinite, since the language of a claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement. See Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1576 (Fed. Cir. 1986); Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350 (Fed. Cir. 2005). 
- Claim 1 recites the limitation "the crescent" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
	- Claim 4 recites the limitations "a first portion of the crescent into a correspondingly shaped slot in the end cover, wherein a length of a second portion of the crescent that protrudes from the slot is greater than the thicknesses of the gear housing, the ring gear, and the pinion gear”. Such recitations render the claim indefinite since it does not have detailed supports in the instant specification. Since the claim does not clearly set forth the metes and bounds of the patent protection desired, the scope of the claim is unascertainable. 
- Claims 9-10, the limitation “desired clearance” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.   In other words, it is unclear which value is a desired clearance between the gear housing and the cover  (claim 9) or which value is a desired clearance between the end cover and the ring and pinion gears and between the front cover and the ring and pinion gears (claim 10), as the applicants have claimed. The applicants should clarify/define which value is a desired clearance as being claimed in claims 9 and 10. 
The claims not specifically mentioned are indefinite since they depended from one of the above claims.
	For the purpose of this Office action, the claims 1-10 will be examined as best understood by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-2, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Publication Number CN202370833) in view of Harle et al. (Harle) (Patent Number 3,907,470) and design choice.
	Regarding claim 1, Zhang discloses a method of manufacturing a crescent internal gear pump having a gear housing 80, a ring gear 50, a pinion gear 20, a front cover 60, 90 and an end cover 90, 60 the method comprising: providing the gear housing 80, the ring gear, the pinion gear 20, the front cover 60, and the end cover 90 as separate components (see Figs. 1-6). However, Zhang fails to disclose wherein the gear housing, the ring gear, the pinion gear, the front cover, 
	As shown in Figs. 1-2, Harle teaches that the gear housing 1, the ring gear 4, and the pinion gear 8have substantially the same thickness. It is examiner’s position that one having ordinary skill in the crescent internal gear pump art, would have found it obvious to utilize the thickness between of the gear housing, the ring gear and the pinion gear, since they are merely design parameters, depending on being used for a particular purpose or solving a stated problem or depending on being used for a temperature, pressure, or stress acted/applied on the ring gear, the pinion gear, the front cover and the end cover. Moreover, there is nothing in the record which establishes that the claimed operating device under such conditions, presents a novel of unexpected result (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)). 
	Additionally, it is examiner’s position that one having ordinary skill in the rotary compressor art,  would have found it obvious to utilize the crescent with a length is greater than the thicknesses of the gear housing, the ring gear, and the pinion gear, a first portion of the crescent into a correspondingly shaped slot in the end cover, wherein a length of a second portion of the crescent that protrudes from the slot is greater than the thicknesses of the gear housing, the ring gear, and the pinion gear (claim 4), since they are merely design parameters, depending on temperature, pressure, or stress acted/applied on the ring gear, pinion gears and the crescent or depending on the installation of and the size of the crescent internal gear pump.  Moreover, there is nothing in the record which establishes that the claimed operating device under such conditions, presents a novel of unexpected result (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
	Regarding claim 2, Zhang disclose comprising providing the end cover 90 with a slot shaped 49 (see Figs. 4 and 6) to receive the crescent 25.    

	Regarding claim 7, Zhang disclose comprising tightening the fasteners 70 to draw the gear housing 80, the ring gear 50, the pinion gear 20, the front cover 60, and the end cover 90 into secure longitudinal engagement, whereby the front cover forcibly drives the crescent further into the slot.     
6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of  Harle and design choice as applied to claim 1 above, and further in view of Duncan et al. (Duncan) (U.S. Patent Application Publication Number 2014/0255235).
	The modified Zhang discloses the invention as recited above; however, the modified Zhang fails to disclose comprising match grinding the gear housing, the ring gear, and the pinion gear to achieve the substantially same thickness.      
	Duncan teaches comprising match grinding the gear housing 8, the ring gear 6, and the pinion gear 4 to achieve the substantially same thickness (see page 3, para. [0034]- para.[0035]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the match grinding the gear housing , the ring gear , and the pinion gear, as taught by Duncan in the modified Zhang  apparatus, since the use thereof would have provided an uniform gear housing assembly surface.
 7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Harle  and design choice as applied to claim 1 above, and further in view of Palazzolo et al. (Palazzolo) (Patent Number 6,672,850).

	Palazzolo teaches a biasing member 136 in the slot 34, the biasing member configured to bias the crescent away from the end cover (see col. 3, lines 43-55).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the biasing member in the slot, as taught by Palazzolo in the modified Zhang apparatus, since the use thereof would have hold crescent in engagement with the front cover.
8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Harle  and design choice as applied to claim 1 above, and further in view of Buchmuller et al. (Buchmuller) (Patent Number 5,674,060).	
	The modified Zhang discloses the invention as recited above; however, the modified Zhang fails to disclose a shim disposed intermediate the end cover and the gear housing.    
  	Buchmuller discloses a shim 35 disposed intermediate the gear housing and the end cover 13, 14. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the shim as taught by Buchmuller in the modified Zhang apparatus, since the use thereof would have improved the sealing between the ring and pinion gears and the end cover.
9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Harle   design choice and Buchmuller as applied to claim 1 above, and further in view design choice.
	The modified Zhang discloses the invention as recited above; however, the modified Zhang fails to disclose the shim with a predetermined thickness to establish a desired clearance between the gear housing and the end cover.     
In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Harle design choice and Buchmuller as applied to claim 1 above, and further in view design choice.
	The modified Zhang discloses the invention as recited above; however, the modified Zhang fails to disclose the shim with a predetermined thickness to establish a desired clearance between the end cover and the ring and pinion gears and between the front cover and the ring and pinion gears.
	It is examiner’s position that one having ordinary skill in the crescent internal gear pump art, would have found it obvious to utilize the selected thickness of the shim, since they are merely design parameters, depending on temperature, pressure, or stress acted/applied on the ring gear, the pinion gear, the front cover and the end cover or depending on the installation of and the size of the crescent internal gear pump. Moreover, there is nothing in the record which establishes that the claimed operating device under such conditions, presents a novel of unexpected result (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).


	
Prior Art
11.	The IDS (PTO-1449) filed on Nov. 13, 2019 has been considered.  An initialized copy is attached hereto.  
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of two patents: Ungar et al. (U.S. Patent Number 2,349,022) and Hohenzollern (Publication Number GB 1,438,917A), each further discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746